LATTIMORE, Justice.
Appellant has filed a brief which contains no assignments of error and gives no citations to any pages of the transcript or the statement of facts. Its propositions suggest that certain exceptions of appellant to ap-pellee’s pleadings were overruled and certain exceptions of appellee to appellant’s pleadings and appellee’s plea to the jurisdiction of the court to consider the cross-action of appellant were sustained but such orders are not pointed out, and we are unable to find any of them in the transcript. The record does not show, so far as our search has disclosed, that any testimony to support the cross-action was offered by appellant.
A proposition complains of the admission of some testimony by “plaintiff’s witness,” .but no statement is made thereunder, and we are not pointed to the record where this alleged error was committed or exception reserved.
The motion for rehearing is granted. The judgment of this court heretofore rendered herein is set aside, our former opinion is withdrawn, and the judgment of the trial court is affirmed.